





Exhibit 10.1






ACCRETIVE HEALTH, INC.
SECOND AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
1.    Purpose
The purpose of this Second Amended and Restated 2010 Stock Incentive Plan (the
“Plan”) of Accretive Health, Inc., a Delaware corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
better align the interests of such persons with those of the Company’s
stockholders. Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the “Code”) and
any other business venture (including, without limitation, joint venture or
limited liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).
2.    Eligibility
All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as such terms are defined and interpreted for
purposes of Form S-8 under the Securities Act of 1933, as amended (the
“Securities Act”) or any successor form) are eligible to be granted Awards under
the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant”. “Award” means Options (as defined in Section 5), SARs (as defined
in Section 6), Restricted Stock (as defined in Section 7), Restricted Stock
Units (as defined in Section 7) and Other Stock-Based Awards (as defined in
Section 8).
3.    Administration and Delegation
(a)    Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award.
(b)    Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.
Notwithstanding anything herein to the contrary, to the extent that the
Committee is comprised solely of an officer of the Company who is also a Board
member, such officer shall not be authorized to grant any Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act).



--------------------------------------------------------------------------------



(c)    Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Options and other Awards that constitute rights under Delaware law (subject to
any limitations under the Plan) to employees or officers of the Company or any
of its present or future subsidiary corporations and to exercise such other
powers under the Plan as the Board may determine, provided that the Board shall
fix the terms of such Awards to be granted by such officers (including the
exercise price of such Awards, which may include a formula by which the exercise
price will be determined) and the maximum number of shares subject to such
Awards that the officers may grant; provided further, however, that no officer
shall be authorized to grant such Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Exchange Act) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act). The Board may not
delegate authority under this Section 3(c) to grant Restricted Stock, unless
Delaware law then permits such delegation.
(d)    Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors may be granted and administered only by a Committee, all of the
members of which are independent directors as defined by Section 303A.02 of the
New York Stock Exchange Listed Company Manual.
4.
Stock Available for Awards

(a)Number of Shares; Share Counting.
(1)Authorized Number of Shares. Subject to adjustment under Section 10, Awards
may be made under the Plan for up to 46,374,756 shares of common stock, $0.01
par value per share, of the Company (the “Common Stock”), which number shall
include the number of shares of Common Stock subject to awards granted under the
Company’s Amended and Restated Stock Option Plan (the “Existing Plan”) which
awards expire, terminate or are otherwise surrendered, canceled, forfeited or
repurchased by the Company at their original issue price pursuant to a
contractual repurchase right (subject, in the case of Incentive Stock Options
(as defined in Section 5(b)) to any limitations under the Code). Any or all
Awards may be in the form of Incentive Stock Options. Shares issued under the
Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.
(2)Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan, the number of shares exempt from the minimum
vesting requirements under Section 11(h) and the number of shares exempt from
the prohibition on acceleration under Section 11(i):
(A)all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan, the number of
shares exempt from the minimum vesting requirements under Section 11(h) and the
number of shares exempt from the prohibition on acceleration under Section
11(i); provided, however, that (i) SARs that may be settled only in cash shall
not be so counted and (ii) if the Company grants an SAR in tandem with an Option
for the same number of shares of Common Stock and provides that only one such
Award may be exercised (a “Tandem SAR”), only the shares covered by the Option,
and not the shares covered by the Tandem SAR, shall be so counted, and the
expiration of one in connection with the other’s exercise will not restore
shares to the Plan;
(B)if any Award (i) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of an SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, that (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of an SAR, the number of shares



--------------------------------------------------------------------------------



counted against the shares available under the Plan, the number of shares exempt
from the minimum vesting requirements under Section 11(h) and the number of
shares exempt from the prohibition on acceleration under Section 11(i) shall be
the full number of shares subject to the SAR multiplied by the percentage of the
SAR actually exercised, regardless of the number of shares actually used to
settle such SAR upon exercise, and (3) the shares covered by a Tandem SAR shall
not again become available for grant upon the expiration or termination of such
Tandem SAR;
(C)shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation) shall not
be added back to the number of shares available for the future grant of Awards;
and
(D)shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.
(b)Sublimit. Subject to adjustment under Section 10, the following sublimit on
the number of shares subject to Awards shall apply:
(1)    Section 162(m) Per-Participant Limit. The maximum number of shares of
Common Stock with respect to which Awards may be granted to any one Participant
under the Plan shall be 3,000,000 per calendar year. For purposes of the
foregoing limit, the combination of an Option in tandem with an SAR shall be
treated as a single Award. The per Participant limit described in this Section
4(b)(1) shall be construed and applied consistently with Section 162(m) of the
Code or any successor provision thereto, and the regulations thereunder
(“Section 162(m)”).
(c)Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimit contained in the Plan, except as may be
required by reason of Section 422 and related provisions of the Code.
5.
Stock Options

(a)General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option shall be designated a “Nonstatutory Stock Option”.
(b)Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “Incentive Stock
Option”) shall only be granted to employees of Accretive Health, Inc., any of
Accretive Health, Inc.’s present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or to any other party, if an Option (or



--------------------------------------------------------------------------------



any part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or if the Company converts an Incentive Stock Option to a
Nonstatutory Stock Option.
(c)Exercise Price. The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable Option agreement. The exercise
price shall be not less than 100% of the fair market value per share of Common
Stock as determined by (or in a manner approved by) the Board (“Fair Market
Value”) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Fair Market Value on such
future date.
(d)Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.
(e)Exercise of Options. Options may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company
together with payment in full (in the manner specified in Section 5(f)) of the
exercise price for the number of shares for which the Option is exercised.
Shares of Common Stock subject to the Option will be delivered by the Company as
soon as practicable following exercise.
(f)Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:
(1)in cash or by check, payable to the order of the Company;
(2)except as may otherwise be provided in the applicable Option agreement, or
approved by the Board, in its sole discretion, by (i) delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;
(3)to the extent provided for in the applicable Option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;
(4)to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board in its sole discretion, by delivery of a
notice of “net exercise” to the Company, as a result of which the Participant
would receive the number of shares of Common Stock underlying the portion of the
Option so exercised reduced by the number of shares of Common Stock equal to the
aggregate exercise price of the portion of the Option being exercised divided by
the Fair Market Value of the Common Stock on the date of exercise;
(5)to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or
(6)by any combination of the above permitted forms of payment.
(g)Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding Option granted under



--------------------------------------------------------------------------------



the Plan to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option, (2) cancel any
outstanding option (whether or not granted under the Plan) and grant in
substitution therefor new Awards under the Plan (other than Awards granted
pursuant to Section 4(c)) covering the same or a different number of shares of
Common Stock and having an exercise price per share lower than the then-current
exercise price per share of the cancelled option, (3) cancel in exchange for a
cash payment any outstanding Option with an exercise price per share above the
then-current Fair Market Value, or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the New York Stock
Exchange (“NYSE”).
(h)No Reload Options. No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.
6.
Stock Appreciation Rights.

(a)    General. The Board may grant Awards consisting of Stock Appreciation
Rights (“SARs”) entitling the holder, upon exercise, to receive an amount of
Common Stock or cash or a combination thereof (such form to be determined by the
Board) determined by reference to appreciation, from and after the date of
grant, in the Fair Market Value of a share of Common Stock over the measurement
price established pursuant to Section 6(b)(3). The date as of which such
appreciation is determined shall be the exercise date.
(b)    Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.
(1)    Tandem Awards. When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Board in connection with a Reorganization Event) and will be exercisable in
accordance with the procedure required for exercise of the related Option; (ii)
the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Board in
connection with a Reorganization Event and except that an SAR granted with
respect to less than the full number of shares covered by an Option will not be
reduced until the number of shares as to which the related Option has been
exercised or has terminated exceeds the number of shares not covered by the SAR;
(iii) the Option will terminate and no longer be exercisable upon the exercise
of the related SAR; and (iv) the SAR will be transferable only with the related
Option.
(2)    Independent SARs. An SAR not expressly granted in tandem with an Option
will become exercisable at such time or times, and on such conditions, as the
Board may specify in the SAR Award.
(3)    Measurement Price. The Board shall establish the measurement price of
each SAR and specify it in the applicable SAR agreement. The measurement price
shall not be less than 100% of the Fair Market Value on the date the SAR is
granted; provided that if the Board approves the grant of an SAR effective as of
a future date, the measurement price shall be not less than 100% of the Fair
Market Value on such future date.  
(4)    Duration of SARs. Each SAR shall be exercisable at such times and subject
to such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.
(5)    Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.
(c)    Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 10): (1)
amend any outstanding SAR granted under the



--------------------------------------------------------------------------------



Plan to provide a measurement price per share that is lower than the
then-current measurement price per share of such outstanding SAR, (2) cancel any
outstanding stock appreciation right (whether or not granted under the Plan) and
grant in substitution therefor new Awards under the Plan (other than Awards
granted pursuant to Section 4(c)) covering the same or a different number of
shares of Common Stock and having a measurement price per share lower than the
then-current measurement price per share of the cancelled stock appreciation
right, (3) cancel in exchange for a cash payment any outstanding SAR with a
measurement price per share above the then-current Fair Market Value, or (4)
take any other action under the Plan that constitutes a “repricing” within the
meaning of the rules of the NYSE.
(d)    No Reload Rights. No SAR granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional SARs in
connection with any exercise of the original SAR.
7.
Restricted Stock; Restricted Stock Units.

(a)    General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).
(b)    Terms and Conditions for All Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.
(c)    Additional Provisions Relating to Restricted Stock.
(1)    Dividends. Unless otherwise provided in the applicable Award agreement,
any dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Accrued Dividends”) shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Accrued Dividends will be made no later than the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying shares of Restricted Stock. No interest will be paid on Accrued
Dividends.
(2)    Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock as well as dividends or
distributions paid on such Restricted Stock shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or to his or her Designated Beneficiary.
“Designated Beneficiary” means (i) the beneficiary designated, in a manner
determined by the Board, by a Participant to receive amounts due or exercise
rights of the Participant in the event of the Participant’s death, or (ii) in
the absence of an effective designation by a Participant, “Designated
Beneficiary” shall mean the Participant’s estate.
(d)    Additional Provisions Relating to Restricted Stock Units.
(1)    Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided



--------------------------------------------------------------------------------



in the applicable Award agreement. The Board may, in its discretion, provide
that settlement of Restricted Stock Units shall be deferred, on a mandatory
basis or at the election of the Participant in each case in a manner that
complies with Section 409A of the Code.
(2)    Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units.
(3)    Dividend Equivalents. The Award agreement for Restricted Stock Units may
provide a Participant with the right to receive an amount equal to any dividends
or other distributions declared and paid on an equal number of outstanding
shares of Common Stock (“Dividend Equivalents”). Dividend Equivalents may be
paid currently or credited to an account for the Participant, may be settled in
cash and/or shares of Common Stock and shall be subject to the same restrictions
on transfer and forfeitability as the Restricted Stock Units with respect to
which paid, in each case to the extent provided in the Award agreement. No
interest will be paid on Dividend Equivalents.
8.
Other Stock-Based Awards

(a)    General. Other Awards of shares of Common Stock, and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock-Based Awards”), including without limitation Awards
entitling recipients to receive shares of Common Stock to be delivered in the
future. Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine.
(b)    Terms and Conditions. Subject to the provisions of the Plan, the Board
shall determine the terms and conditions of each Other Stock-Based Award,
including any purchase price applicable thereto.
(c)    Dividend Equivalents. The Award agreement for any Other Stock-Based Award
may provide a Participant with the right to receive Dividend Equivalents.
Dividend Equivalents may be paid currently or credited to an account for the
Participant, may be settled in cash and/or shares of Common Stock and shall be
subject to the same restrictions on transfer and forfeitability as the Other
Stock-Based Award with respect to which paid, in each case to the extent
provided in the Award agreement. No interest will be paid on Dividend
Equivalents.
9.
Performance Awards.

(a)Grants. Restricted Stock, Restricted Stock Units and Other Stock-Based Awards
under the Plan may be made subject to the achievement of performance goals
pursuant to this Section 9 (“Performance Awards”).
(b)Committee. Grants of Performance Awards to any Covered Employee (as defined
below) intended to qualify as “performance-based compensation” under Section
162(m) (“Performance-Based Compensation”) shall be made only by a Committee (or
a subcommittee of a Committee) comprised solely of two or more directors
eligible to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be treated as
referring to such Committee (or subcommittee). “Covered Employee” shall mean any
person who is, or whom the Committee, in its discretion, determines may be, a
“covered employee” under Section 162(m)(3) of the Code.
(c)Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the



--------------------------------------------------------------------------------



achievement of one or more objective performance measures established by the
Committee, which shall be based on the relative or absolute attainment of
specified levels of one or any combination of the following, which may be
determined pursuant to generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis, as determined by the Committee: gross cash generated from
customer contracting activities; net cash generated from customer contracting
activities; net cash generated from customer contracting activities per share;
site operating margin; net income per share; net income; earnings before or
after discontinued operations, interest, taxes, depreciation and/or
amortization, and stock-based compensation expense; operating profit before or
after discontinued operations and/or taxes; sales; sales growth; earnings
growth; cash flow or cash position; gross margins; stock price; market share;
return on sales, assets, equity or investment; improvement of financial ratings;
achievement of balance sheet or income statement objectives or total stockholder
return; gross profit; revenue growth; cost savings; working capital; customer
satisfaction; service quality; completion of strategic acquisitions/dispositions
and/or execution of customer contracts; and receipt of regulatory approvals.
Such goals may reflect absolute entity or business unit performance or a
relative comparison to the performance of a peer group of entities or other
external measure of the selected performance criteria and may be absolute in
their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated. The Committee may specify that such
performance measures shall be adjusted to exclude any one or more of (i)
extraordinary items, (ii) gains or losses on the dispositions of discontinued
operations, (iii) the cumulative effects of changes in accounting principles,
(iv) the writedown of any asset, (v) fluctuation in foreign currency exchange
rates, and (vi) charges for restructuring and rationalization programs. Such
performance measures: (x) may vary by Participant and may be different for
different Awards; (y) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and (z)
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m). Awards that are not
intended to qualify as Performance-Based Compensation may be based on these or
such other performance measures as the Board may determine.
(d)Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.
(e)Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.
10.
Adjustments for Changes in Common Stock and Certain Other Events.

(a)    Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan, (ii)
the share counting rules and sublimit set forth in Sections 4(a) and 4(b), (iii)
the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share- and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding Restricted Stock Award,
and (vi) the share- and per-share-related provisions and the purchase price, if
any, of each outstanding Other Stock-Based Award, shall be equitably adjusted by
the Company (or substituted Awards may be made, if applicable) in the manner
determined by the Board. Without limiting the generality of the foregoing, in
the event the Company effects a split of the Common Stock by means of a stock
dividend and the exercise price of and the number of shares



--------------------------------------------------------------------------------



subject to an outstanding Option are adjusted as of the date of the distribution
of the dividend (rather than as of the record date for such dividend), then an
optionee who exercises an Option between the record date and the distribution
date for such stock dividend shall be entitled to receive, on the distribution
date, the stock dividend with respect to the shares of Common Stock acquired
upon such Option exercise, notwithstanding the fact that such shares were not
outstanding as of the close of business on the record date for such stock
dividend.
(b)    Reorganization Events.
(1)    Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.
(2)    Consequences of a Reorganization Event on Awards Other than Restricted
Stock Awards. In connection with a Reorganization Event, the Board may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock on such terms as the Board
determines (except to the extent specifically provided otherwise in the
applicable Award agreement or another agreement between the Participant and the
Company): (i) provide that Awards shall be assumed, or substantially equivalent
Awards shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to a Participant, provide that the
Participant’s unexercised Awards will terminate immediately prior to the
consummation of such Reorganization Event unless exercised by the Participant
(to the extent then exercisable) within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable, or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to Participants with respect to each Award held by a Participant
equal to (A) the number of shares of Common Stock subject to the vested portion
of the Award (after giving effect to any acceleration of vesting that occurs
upon or immediately prior to such Reorganization Event) multiplied by (B) the
excess, if any, of (I) the Acquisition Price over (II) the exercise or purchase
price of such Award and any applicable tax withholdings, in exchange for the
termination of such Awards, (v) provide that, in connection with a liquidation
or dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise price thereof and any
applicable tax withholdings) and (vi) any combination of the foregoing. In
taking any of the actions permitted under this Section 10(b), the Board shall
not be obligated by the Plan to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, identically.
For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.



--------------------------------------------------------------------------------



(3)    Consequences of a Reorganization Event on Restricted Stock. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to such Restricted Stock; provided, however,
that the Board may provide for the termination or deemed satisfaction of such
repurchase or other rights under the Restricted Stock Agreement or any other
agreement between the Participant and the Company, either initially or by
amendment. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.
11.General Provisions Applicable to Awards
(a)    Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if, with respect to such
proposed transferee, the Company would be eligible to use a Form S-8 for the
registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees. For the avoidance of doubt, nothing contained in this Section 11(a)
shall be deemed to restrict a transfer to the Company.
(b)    Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
(c)    Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
(d)    Termination of Status. The Board shall determine the effect on an Award
of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.  
(e)    Withholding. The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations



--------------------------------------------------------------------------------



is due before the Company will issue any shares on exercise vesting, or release
from forfeiture of an Award or, if the Company so requires, at the same time as
payment of the exercise or purchase price unless the Company determines
otherwise. If provided for in an Award or approved by the Board in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.
(f)    Amendment of Award. Except as otherwise provided in Sections 5(g), 6(c),
9, 11(h), 11(i) and 12(d), the Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option. The Participant’s consent to such action shall be required unless (i)
the Board determines that the action, taking into account any related action,
does not materially and adversely affect the Participant’s rights under the Plan
or (ii) the change is permitted under Section 10.
(g)    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
(h)    Limitations on Vesting. Subject to Section 11(i), no Award granted on or
after August 14, 2015 shall vest earlier than the first anniversary of its date
of grant, unless such Award is granted in lieu of salary, bonus or other
compensation otherwise earned by or payable to the Participant. The foregoing
sentence shall not apply to (i) Awards granted to non-employee Directors and
(ii) in addition to any Awards granted to non-employee Directors, an aggregate
of up to 5% of the maximum number of authorized shares set forth in Section
4(a)(1).
(i)    Acceleration. The Board may, at any time, provide that (i) any Award
granted on or prior to August 14, 2015 shall become immediately exercisable in
whole or in part, free of some or all restrictions or conditions, or otherwise
realizable in whole or in part, as the case may be, and (ii) any Award granted
after August 14, 2015 (a “New Award”) shall become immediately exercisable in
whole or in part, free of some or all restrictions or conditions, or otherwise
realizable in whole or in part, as the case may be, solely (A) upon the death or
disability of the Participant, (B) upon a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company or
pursuant to Section 10, or (C) in any other circumstance with respect to Awards
covering an aggregate of up to 5% of the maximum number of authorized shares set
forth in Section 4(a)(1). In addition, the Board may provide, at any time and
for any reason, that any New Award shall become immediately exercisable in whole
or in part, free from some or all of the restrictions and conditions applicable
to such New Award or otherwise realizable in whole or in part, as the case may
be, solely to the extent required by an agreement, obligation or policy in
effect on August 14, 2015.
12.Miscellaneous



--------------------------------------------------------------------------------



(a)    No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
(b)    No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
(c)    Effective Date and Term of Plan. The Plan shall become effective
immediately prior to the closing of the Company’s initial public offering of its
Common Stock. No Awards shall be granted under the Plan after the expiration of
10 years from the date on which the stockholders approve the Amended and
Restated 2010 Stock Incentive Plan, but Awards previously granted may extend
beyond that date.
(d)    Amendment of Plan. The Board may amend, suspend or terminate the Plan or
any portion thereof at any time provided that (i) to the extent required by
Section 162(m) of the Code, no Award granted to a Participant that is intended
to comply with Section 162(m) after the date of such amendment shall become
exercisable, realizable or vested, as applicable to such Award, unless and until
such amendment shall have been approved by the Company’s stockholders if
required by Section 162(m) (including the vote required under Section 162(m));
and (ii) no amendment that would require stockholder approval under the rules of
the NYSE may be made effective unless and until the Company’s stockholders
approve such amendment; and (iii) if the NYSE amends its corporate governance
rules so that such rules no longer require stockholder approval of “material
revisions” to equity compensation plans, then, from and after the effective date
of such amendment to the NYSE rules, no amendment to the Plan (A) materially
increasing the number of shares authorized under the Plan (other than pursuant
to Section 4(c) or 10), (B) expanding the types of Awards that may be granted
under the Plan, or (C) materially expanding the class of participants eligible
to participate in the Plan shall be effective unless and until the Company’s
stockholders approve such amendment. In addition, if at any time the approval of
the Company’s stockholders is required as to any other modification or amendment
under Section 422 of the Code or any successor provision with respect to
Incentive Stock Options, the Board may not effect such modification or amendment
without such approval. Unless otherwise specified in the amendment, any
amendment to the Plan adopted in accordance with this Section 12(d) shall apply
to, and be binding on the holders of, all Awards outstanding under the Plan at
the time the amendment is adopted, provided the Board determines that such
amendment, taking into account any related action, does not materially and
adversely affect the rights of Participants under the Plan.
(e)    Authorization of Sub-Plans. The Board may from time to time establish one
or more sub-plans under the Plan for purposes of satisfying applicable
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to the Plan containing (i) such limitations on
the Board’s discretion under the Plan as the Board deems necessary or desirable
or (ii) such additional terms and conditions not otherwise inconsistent with the
Plan as the Board shall deem necessary or desirable. All supplements adopted by
the Board shall be deemed to be part of the Plan, but each supplement shall
apply only to Participants within the affected jurisdiction and the Company
shall not be required to provide copies of any supplement to Participants in any
jurisdiction which is not the subject of such supplement.
(f)    Section 409A of the Code. Except as provided in individual Award
agreements initially or by amendment, if and to the extent any portion of any
payment, compensation or other benefit provided to a Participant in connection
with his or her employment termination is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
Participant is a specified employee as defined in Section 409A(a)(2)(B)(i) of
the Code, as determined by the Company in accordance with its procedures, by
which determination the Participant (through accepting the Award) agrees that he
or she is bound, such portion of



--------------------------------------------------------------------------------



the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Code Section 409A) (the “New Payment Date”), except as Code
Section 409A may then permit. The aggregate of any payments that otherwise would
have been paid to the Participant during the period between the date of
separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Code Section 409A but do not to
satisfy the conditions of that section.
(g)    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, other employee, or agent of
the Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, other employee,
or agent of the Company. The Company will indemnify and hold harmless each
director, officer, other employee, or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.
(h)    Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.



